Per Curiam.
This cause coming on for final hearing upon transcripts of record and briefs of the respective parties, request for oral argument having been waived, and having been duly considered by the court and no-reversible error being made to appear, it is, therefore, considered, ordered and adjudged by the court that the judgment of the Circuit Court, to review which the writ- of *415error was sued out herein, he and the same is hereby affirmed at the costs of the plaintiff in error.
Appealed from the Circuit Court of Escambia County.